Citation Nr: 0623069	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  98-12 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from October 
1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California

In January 2000, the Board found the case was well grounded 
and remanded it for further development.  In July 2005, the 
Board remanded the case to afford the local representative an 
opportunity to make a presentation.  The remand development 
and procedural actions were accomplished.  

In March 2006, the Board requested a medical opinion.  The 
opinion of a VA psychiatrist is dated in April 2006.  Copies 
of it were sent to the veteran and his representative in May 
2006.  Later in May 2006, the Board received correspondence 
in which the right to have the additional evidence considered 
by the RO was waived.  See 38 C.F.R. § 20.1304 (2005).  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim, and who is responsible for providing the evidence.  

2.  The medical evidence shows that the veteran's 
schizophrenia was first diagnosed several years after service 
and the preponderance of the competent medical evidence 
establishes that there is no causal link between his 
schizophrenia and any incident of active service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of August 2002 and August 
2005 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
VCAA notice adequately informed the claimant that he should 
provide "any" evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  The August 2002 letter asked him to tell VA about 
"any" additional evidence.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case because the initial decision was 
made years before VCAA became law.  It is significant that 
the file reflects a continuous flow of information to the 
veteran.  The rating decisions, statement of the case, and 
supplemental statements of the case, as well as the VCAA 
letters and other correspondence, notified the veteran and 
his representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Further, the veteran had an opportunity to respond 
before the RO readjudicated his claim.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  The 
veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
service connection for schizophrenia.  This includes private 
and government records that the veteran adequately identified 
and authorized VA to obtain.  The service medical records are 
in the claims folder and VA records have been obtained.  
Social Security Administration medical records have also been 
obtained and are in the claims folder.  The veteran has been 
examined by VA and opinions have been obtained from the 
psychiatric examiner and from an independent medical expert 
in April 2006.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board will elaborate upon these opinions in the 
analysis below in showing that the evidence is adequate to 
resolve this appeal.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) for the holding 
that VCAA does not apply where there is extensive factual 
development, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  In an August 2005 statement, he reported that 
there was no more evidence to submit.   

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  


Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

No compensation shall be paid if the disability is a result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West 2002).  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Certain chronic diseases, to include a psychosis (which 
includes schizophrenia) may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  


Background

Service personnel records indicate that in March 1970, the 
veteran was found guilty of being absent without leave, and 
was confined to hard labor for two months.  He was discharged 
from service under honorable conditions in July 1970.  
Service medical records are negative for diagnosis or 
treatment of schizophrenia, and the July 1970 separation 
examination report notes a normal psychiatric evaluation.

There is no competent medical evidence of schizophrenia 
during the first year after the veteran left active service.  

In late August and early September 1979, approximately nine 
years after the veteran's separation from service, the 
veteran was hospitalized for 72 hours.  It was noted that he 
had been violent at home and had a history of bizarre 
behavior of two years duration.  The examiner reported that 
he did not see any evidence of an acute psychotic reaction.  
Mental status was within normal limits.  The examiner was of 
the opinion that the veteran had a mixed personality 
disorder.  

In April 1984, the veteran filed a claim of entitlement to 
service connection for "nerves," claiming that the disorder 
had its onset in 1968.  The veteran failed to appear for a 
June 1984 VA examination, and his claim was denied in August 
1984.  He again failed to report for a VA examination in 
September 1984, and the RO continued the denial of service 
connection the following month.  

Private medical records show treatment for psychiatric 
complaints from February 1985 to July 1985.  A February 1985 
record reports that the veteran had recently begun hearing 
voices, and last heard these voices four days earlier.  The 
examiner opined that the veteran may have been chronically 
paranoid.  A March 1985 record notes decreased paranoia, and 
records dated from March 1985 to July 1985 indicate that the 
veteran remained relatively stable.  

In a July 1988 examination by a private psychologist, it was 
noted that the veteran had been in jail for approximately one 
week for disturbing the peace. At that time, the veteran 
related that he had been living on the street for the 
previous two months.  He stated that he would like to work, 
but indicated that he could not get along with his employers 
or other employees.  He gave a history of psychiatric 
treatment, including medication, since 1985.  The diagnostic 
impression was manic depression.  The psychologist explained 
that the veteran was not angry and did not project as would 
be expected in paranoid schizophrenia.  

The file contains two notes from a consulting psychiatrist, 
dated in August 1988.  The psychiatrist felt that the 
veteran's disorder was a schizophrenic disorder, with an 
affective component.  The doctor's impression was chronic 
schizophrenia, schizoaffective type.  

In February 1992, the veteran's mother called police because 
of his violent, bizarre behavior.  Emergency room notes 
indicate the veteran was first hospitalized at age 20, and 
again at age 26.  His last hospitalization was 7 years 
earlier.  A diagnosis of chronic paranoia schizophrenia had 
been made.  He had been doing well, until he stopped taking 
his medication 6 months earlier.  The diagnosis was chronic 
paranoia schizophrenia.  

A July 1992 private psychiatric report noted a long history 
of major psychiatric problems.  The record reports that the 
veteran had been arrested on more than one occasion, and was 
previously admitted to several psychiatric institutions.  On 
mental status examination, the veteran was somewhat more 
paranoid than during his previous evaluation in May 1992.  
The diagnostic impression was schizophrenic reaction of the 
paranoid type.

A February 1995 private psychological report notes that the 
veteran shot and killed a motel clerk in April 1992, over a 
dispute involving reservations.  According to the record, he 
was in a paranoid delusional state in which he believed that 
multiple hotels had a conspiracy against him, and he would 
not be able to get lodging elsewhere.  He feared that he 
would be forced to live on the street, where he would be 
beaten and tortured by other homeless people.  While the 
veteran was convicted of second degree murder with 
enhancement and use of a semi-automatic pistol, he was found 
not guilty by reason of insanity.  He was committed to a 
state hospital in June 1993.  He gave a history of being 
discharged from service due to an apathetic attitude.  He 
explained that he did not like the training regimen and had 
been late reporting for duty in Hawaii.  He also reported 
completing a bachelor's degree program at a college after 
service.  He gave a history of drug abuse beginning at age 
17.  He also discussed his psychiatric history.  The final 
impression was paranoid schizophrenia; dysthymia, late onset; 
cocaine abuse; and marijuana dependence.  

State hospital summaries dated in August 1996 and November 
1996, show the veteran had been admitted in August 1992 and 
was subsequently found not guilty of a second degree murder, 
by reason of insanity.  The diagnosis was schizophrenia, 
paranoid type; and other substance abuse.  The history noted 
his military service, without commenting as to any relation 
to the psychiatric disorder.  There was also a history of 
polysubstance abuse involving alcohol, crack cocaine, and 
marijuana.  

In a report dated in November 1996, psychiatrists and 
psychologists at the state hospital recommended the veteran's 
release, concluding that he was no longer a threat to the 
safety of himself and others.  The pertinent diagnoses were 
paranoid type schizophrenia and other substance abuse.  He 
reported not using drugs since 1989.  In the six months prior 
to the report, he had made significant progress.  He had 
become stable on medication for his schizophrenia.  

According to a quarterly report, dated in May 1997, the 
veteran started attending a conditional release program in 
March 1996.  The current diagnosis was schizophrenia, 
paranoid type; and other substance abuse.  The September 1997 
quarterly report carried the same diagnosis.  

The veteran filed a claim of entitlement to service 
connection for schizophrenia in September 1997, asserting 
that his psychiatric disorder had its onset during service.

Private medical records show outpatient treatment for the 
veteran's psychiatric disorder from 1997 to 1998.

During a January 1999 personal hearing, the veteran testified 
that he was assaulted several times during service, which led 
to depression and drug use.  He was later convicted of 
desertion, and was incarcerated for approximately two months.  
The veteran reported that while apathy and depression were 
noted during service, schizophrenia was not diagnosed.  The 
veteran testified that he had been hospitalized for treatment 
of his psychiatric disorder several times since his 
separation from service.  He was initially admitted to a 
private hospital in 1978 or 1979, and paranoid schizophrenia 
was diagnosed.  He stated that he held approximately 10 jobs 
following his discharge from service, and last worked on a 
full-time basis in May 1986.  Following hospitalization from 
1992 to 1997, the veteran lived in a half-way house for 
approximately nine months.  He currently lived on his own, 
and was taking vocational rehabilitation classes.  The 
veteran received counseling twice a week; treatment for 
schizophrenia also included medication.  

A January 1999 private report notes a diagnosis of paranoid 
schizophrenia, and indicates that the veteran was 
participating in the state's conditional release program.  
According to the record, the veteran requested that the 
examiner provide any kind of information to support him in 
his suspicion that his current illness could have begun 
towards the end of his tenure in service.  Citing the 
Diagnostic and Statistical Manual of Mental Disorders: Fourth 
Edition (DSM-IV), the report notes that men typically develop 
schizophrenia in their early to mid 20's.  While the onset of 
this disorder may be abrupt or insidious, the majority of 
individuals display some type of prodromal phase manifested 
by the gradual development of a variety of symptoms, 
including social withdrawal, loss of interest in school or 
work, deterioration in hygiene and grooming, unusual 
behavior, and outbursts of anger.  Based on her work with the 
veteran, the examiner stated that his personality structure 
and current disease process would be consistent with this 
gradual type onset.  She opined that one could conclude that 
the veteran's apathy, AWOL, and his appearance not being up 
to expected standards "might be" evidence of early signs of 
decompensation due to schizophrenia.  

A September 2000 quarterly report from the Department of 
Behavioral Health noted the veteran's progress.  It recited 
his diagnoses of paranoid type schizophrenia, and substance 
abuse.  

The veteran was afforded a psychiatric examination in 
February 2001.  He related that while he was in service, he 
used illicit drugs, including methamphetamine, heroin, 
seconal, opium, cannabis, LSD, and alcohol.  He did not stop 
until a state hospitalization in 1994.  His substance abuse 
made his mood depressed and caused other symptoms, including 
hearing voices and having persecutory delusions, which in 
turn provoked violent behaviors, leading to a number of brief 
incarcerations.  His work history was reviewed.  His current 
mental status was described.  The diagnostic impression was:  
amphetamine dependence, cocaine dependence, opioid 
dependence, sedative dependence, alcohol dependence, cannabis 
dependence, substance induced mood disorder and substance 
induced psychotic disorder.  There was also an indication of 
a borderline personality disorder.  The summary was that the 
veteran never had sui generis schizophrenia.  He also 
appeared to be fully clinically, socially, and vocationally 
rehabilitated.  

Social Security Administration (SSA) medical records were 
received in May 2003.  They reflect that the veteran had a 
manic syndrome characterized by hyperactivity, pressured 
speech, a decreased need for sleep and hallucinations.  SSA 
found the veteran was disabled by manic depression, and the 
disability had begun in June 1988.  

A VA mental examination was performed in May 2004.  The 
veteran's claims file was reviewed by a staff psychologist.  
A very detailed review of the veteran's history was reported.  
On mental status examination, the veteran was adequately 
dressed with appropriate grooming.  His motor activity was 
within normal limits.  He was cooperative and polite.  His 
eye contact was appropriate.  His speech was normal in rate, 
volume, and latency.  His thought processes were logical and 
goal oriented.  He described his mood as "okay".  His 
affect was appropriate.  Attention and concentration were 
well within normal limits.  He denied current auditory or 
visual hallucinations, stating that they were now controlled 
by medication.  He denied suicidal or homicidal ideation.  
The diagnosis was schizophrenia, paranoid type, by history.  

The examiner provided detailed responses to questions posed 
by the Board in its remand.  As to the diagnosis, it was 
noted that the veteran had a clear history of paranoid 
schizophrenia, which was currently controlled with 
medication.  As to it relationship to service, the examiner 
noted that the prodromal phase of schizophrenia was subject 
to significant debate.  He went on to discuss the different 
views of the prodrome.  As to apathy during service, the 
examiner noted that the veteran had used marijuana since high 
school.  The examiner felt that it was as likely as not that 
chronically smoking marijuana regularly during service would 
obviously result in the person being apathetic.  It was the 
examiner's opinion that it was as likely as not that the 
veteran had a predisposition for schizophrenia or psychosis 
prior to the actual first occurrence of a psychiatric episode 
in the 1980's and this prodromal stage could have gone back 
as far as his military service.  The doctor was of the 
opinion that it was more likely than not that the veteran's 
drug abuse contributed to his vulnerability to his first 
episodes of psychosis.  It was noted that the literature 
clearly indicated that individuals who were at risk for 
psychosis were at greater risk following chronic substance 
abuse.  It was the examiner's opinion that the veteran's 
chronic pattern of substance abuse eventuated his development 
of a psychosis.  Whether the service contributed to the 
psychosis or not was a question which could not be 
determined, as the fact of the matter was, that by the his 
own admission, the veteran had been smoking marijuana as 
early as high school and throughout military service.  It was 
the examiner's opinion that the veteran's psychosis was as 
likely, and probably more likely, related to his underlying 
substance abuse.   

Another opinion was obtained from a Veterans Health 
Administration (VHA) psychiatrist, based on review of the 
relevant evidence in the claims file, in April 2006.  The 
psychiatrist was of the opinion that the medical records made 
while the veteran was on active duty do not reflect any 
symptoms that could be accepted as a prodromal symptom of 
schizophrenia.  The doctor further noted that according to 
the DSM-IV criteria, psychotic symptoms were not due to the 
direct physiological effect of a drug substance.  It was 
further noted that, during a 1994 psychiatric examination, 
the veteran admitted abusing marijuana and alcohol at age 17.  
It was also noted that he was abusing drugs until age 44, and 
had reportedly become dependent on amphetamines, cocaine, 
sedatives, alcohol, marijuana, methamphetamines and opiates.  
It was concluded that he was diagnosed with psychosis induce 
drug disorder, substance abuse mood disorder and a borderline 
personality disorder.  

Conclusion

The January 1999 opinion arguing that the veteran's behavior 
in service might be evidence of the early signs of 
decomposition to schizophrenia is not persuasive.  First, 
although the veteran has a very long history of substance 
abuse and, according to medical documentation in the claims 
file, it has significantly contributed to his overall 
disability picture, this history was not even mentioned in 
the January 1999 opinion.  More importantly, this opinion is 
too speculative to be of any probative value.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  

There is no competent evidence of schizophrenia or any other 
psychosis while the veteran was on active duty.  The 
preponderance of evidence, as set forth above, confirms that 
the veteran was abusing substances during service and that 
any aberrant behavior in service was either due to his own 
willful misconduct or to the abuse of alcohol or drugs and 
was not an early manifestation of schizophrenia during 
service.  His psychiatric status was normal upon his 
discharge from service examination in July 1970.  There is no 
competent evidence of schizophrenia or any other psychosis in 
the first year after he left active service.  He was able to 
finish college after service.  He was hospitalized briefly in 
1979 for evaluation of bizarre behavior, approximately nine 
years after his separation from service, but following a 
mental status examination, the only diagnosis was a 
personality disorder.  

It is pertinent at this stage of the discussion to note that 
personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2005); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992). Further, primary alcoholism or drug dependence is 
not a disease for VA compensation purposes.  38 C.F.R. § 
3.301(a).  See also 38 U.S.C.A. §§ 105, 1110 (West 2002); 
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 
(effective for claims such as the one in this appeal, filed 
after October 31, 1990).

Schizophrenia was first diagnosed in February 1985, over 14 
years after service.  The preponderance of evidence clearly 
establishes that any aberrant behavior in service was either 
due to the veteran's own willful misconduct or to the abuse 
of alcohol or drugs and was not an early manifestation of 
schizophrenia.  The detailed and well explained medical 
opinion of May 2004, and the April 2006 psychiatrist opinion, 
provides highly probative, competent evidence against a 
connection or nexus between schizophrenia and service.  These 
medical reports, along with the other evidence of record, 
form a preponderance of the evidence, which establishes that 
schizophrenia began many years after service and is not 
related to service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for schizophrenia is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


